                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

PAMELA JOYCE LAY CAMERON                           CIVIL ACTION NO. 18-0526

VERSUS                                             JUDGE S. MAURICE HICKS, JR.

NATIONSTAR MORTGAGE, LLC,                          MAGISTRATE JUDGE HORNSBY
ET AL.

                                 MEMORANDUM RULING

       Before the Court is Defendant Wells Fargo Bank, N.A.’s (“Wells Fargo”) Motion to

Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). See Record Document 17.

Plaintiff Pamela Joyce Lay Cameron (“Cameron”) opposes the motion. See Record

Document 24. Wells Fargo seeks dismissal of all of Cameron’s claims. For the reasons

set forth below, Wells Fargo’s motion is hereby GRANTED.

I.     BACKGROUND

       This action concerns several claims alleged by Cameron relating to a mortgage

loan executed by her late husband, Robert Waldon Cameron, Jr. (“Mr. Cameron”). On or

about August 25, 2011, Mr. Cameron entered into a reverse mortgage loan with Wells

Fargo, which was secured by the Camerons’ home located at 8955 Marlow Drive,

Shreveport, Louisiana. See Record Document 17-1 at 6. Although Cameron and her

husband both executed the mortgage, Mr. Cameron was the sole signatory and borrower

under the note and mortgage loan. See Record Document 17-2 at 3. 1 On July 18, 2017,



1 The Court notes that while its review of a Rule 12(b)(6) motion to dismiss is generally
limited to the plaintiff’s complaint, documents attached by a defendant are properly
considered “if they are referred to in the plaintiff's complaint and are central to her claim,”
and “[i]n so attaching, the defendant merely assists the plaintiff in establishing the basis
of the suit, and the court in making the elementary determination of whether a claim has
been stated.” Carter v. Target Corp., 541 F. App'x 413, 416–17 (5th Cir. 2013) (quoting
Mr. Cameron passed away, which was approximately six years after the loan was entered

into. See Record Document 1-1 at 8; Record Document 17-1 at 8.

      Cameron alleges that Wells Fargo made several representations to both her and

her husband regarding the mortgage loan, including, inter alia, that “there would be no

problem with “[Cameron], should she survive her husband, being able to pay the reverse

mortgage monthly installment payments and to remain in the home.” See Record

Document 1-1 at 7. Cameron further claims that Wells Fargo violated multiple Louisiana

statutes by allegedly failing to provide counseling services to her or her husband relating

to the reverse mortgage loan. See id. at 14.

      Cameron alleges that, unbeknownst to her, Wells Fargo declared the mortgage

loan in default and transferred the loan to Nationstar Mortgage, LLC (“Nationstar”) as of

September 1, 2017. See id. at 9. Cameron also states that on or about October 5, 2017,

she began receiving monthly statements pertaining to the mortgage loan stating that the

loan was due and payable in full. See id. at 10. Additionally, Cameron asserts that on

January 5, 2018, she was informed by Nationstar that the loan was due and that

foreclosure was imminent. Id. at 11.

      On or about January 24, 2018, Nationstar initiated a foreclosure action in the First

Judicial District Court, Caddo Parish, Louisiana. See id. at 12. A notice of seizure was

subsequently issued, seizing the Cameron property. Id. Although a sheriff’s sale of the

property was scheduled for May 2, 2018, the sale was cancelled pending the outcome of

this litigation. See Record Document 17-1 at 9. On March 12, 2018, Cameron filed a




Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000) (citations
omitted)).


                                       Page 2 of 9
“Petition to Annul Executory Orders, for Injunctive Relief, Including Arrest of Impending

Sheriff’s Sale, Additional Injunctive Relief, Declaratory Relief and for Damages and Other

Awards” (the “Petition”), which was subsequently removed to this Court, alleging various

state and federal claims against Wells Fargo regarding the legality and enforcement of

the reverse mortgage loan. See id.

II.    LAW AND ANALYSIS

       A.     Pleading and 12(b)(6) Motion to Dismiss Standards

       Rule 8(a)(2) of the Federal Rules of Civil Procedure governs the requirements for

pleadings that state a claim for relief, requiring that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” The standard for the

adequacy of complaints under Rule 8(a)(2) is now a “plausibility” standard found in Bell

Atlantic Corp. v. Twombly and its progeny. 550 U.S. 544, 127 S. Ct. 1955 (2007). Under

this standard, “factual allegations must be enough to raise a right to relief above the

speculative level . . . on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Id. at 555–56, 127 S. Ct. at 1965. If a pleading only contains

“labels and conclusions” and “a formulaic recitation of the elements of a cause of action,”

the pleading does not meet the standards of Rule 8(a)(2). Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 1949 (2009) (citation omitted).

       Federal Rule of Civil Procedure 12(b)(6) allows parties to seek dismissal of a

party's pleading for failure to state a claim upon which relief may be granted. In deciding

a Rule 12(b)(6) motion to dismiss, a court generally may not “go outside the pleadings.”

Colle v. Brazos Cty., Tex., 981 F.2d 237, 243 (5th Cir. 1993). However, a court may rely

upon "documents incorporated into the complaint by reference and matters of which a




                                        Page 3 of 9
court may take judicial notice" in deciding a motion to dismiss. Dorsey v. Portfolio Equities,

Inc., 540 F.3d 333, 338 (5th Cir. 2008). Additionally, courts must accept all factual

allegations in the complaint as true. See Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949.

However, courts do not have to accept legal conclusions as facts. See id. Courts

considering a motion to dismiss under Rule 12(b)(6) are only obligated to allow those

complaints that are facially plausible under the Iqbal and Twombly standard to survive

such a motion. See id. at 678–79, 129 S. Ct. at 1949. If the complaint does not meet this

standard, it can be dismissed for failure to state a claim upon which relief can be granted.

See id. Such a dismissal ends the case "at the point of minimum expenditure of time and

money by the parties and the court." Twombly, 550 U.S. at 558, 127 S. Ct. at 1966.

       B.     Claims Regarding Wells Fargo’s Alleged Oral Representations

       Cameron alleges a variety of claims against Wells Fargo, many of which are only

supported by legal conclusions and unsubstantiated assertions. The central argument of

Cameron’s allegations is that Wells Fargo is prohibited from foreclosing on the mortgage

entered into by Cameron’s deceased husband due to alleged oral promises made by

Wells Fargo to Cameron, as well as multiple alleged violations by Wells Fargo of, inter

alia, the Louisiana S.A.F.E. Residential Mortgage Lending Act (the “S.A.F.E. Act”), La.

R.S. § 6:1081 et seq., and other Louisiana law.

       The Court first addresses Cameron’s claim that Wells Fargo cannot enforce the

mortgage because of several oral assurances it made to Cameron regarding her alleged

rights under the mortgage. See Record Document 1-1 at 7. Under the Louisiana Credit

Agreement Statute (“LCAS”), La. R.S. § 6:1122, no action can be maintained on a “credit




                                        Page 4 of 9
agreement” 2 unless the agreement is in writing. Courts have explained that the LCAS

effectively “operates as a ‘statute of frauds’ for the credit industry,” Bombet v. Donovan,

No. 13-0118, 2015 WL 65255, at *2 (M.D. La. Jan. 5, 2015) (citations omitted), and that

its purpose is “to prevent potential borrowers from bringing claims against lenders based

on oral agreements,” id. (quoting EPCO Carbon Dioxide Products, Inc. v. JP Morgan

Chase Bank, 467 F.3d 466, 469 (5th Cir. 2006)).

      Cameron argues that Wells Fargo cannot proceed with its planned foreclosure of

the property because it orally represented to Cameron that she would be able to continue

paying monthly installments on the mortgage and remain in the home if her husband

predeceased her. See Record Document 1-1 at 7. Wells Fargo responds that none of

Cameron’s allegations are actionable because none of them were made in writing, and

thus any claims based on these alleged assurances are barred under the LCAS. See

Record Document 17-1 at 10.

      In this case, the Court agrees with Wells Fargo’s argument that Cameron’s claims,

to the extent they are based on any alleged oral representations made to her by Wells

Fargo in connection with the mortgage, are not actionable under Louisiana law. The

LCAS, as well as the caselaw interpreting that statute, clearly show that Cameron’s claims

must fail because they rest entirely on her assertion that Wells Fargo orally agreed that

she would be able to remain in her home in the event her husband predeceased her. See

Record Document 1-1 at 7–8; see also Jesco Constr. Corp. v. NationsBank Corp., 02-57

(La. 10/25/02), 830 So. 2d 989, 992 (holding on certified question from the Fifth Circuit



2 A “credit agreement” is defined under the LCAS as "an agreement to lend or forbear
repayment of money or goods or to otherwise extend credit, or make any other financial
accommodation." La. R.S. § 6:1121(1).


                                       Page 5 of 9
that the LCAS bars all claims against lenders based upon oral agreements, not just

contract claims). Because none of the facts asserted by Cameron suggest that Wells

Fargo entered into any written agreement, other than the mortgage agreement itself, 3

regarding her alleged rights under the mortgage loan, see Record Document 1-1 at 7–8,

17, Cameron cannot maintain any of her claims based on Wells Fargo’s alleged oral

representations.

       C.     Claims Under the S.A.F.E. Act

       In addition to her claims regarding Wells Fargo’s alleged oral misrepresentations,

Cameron argues that the reverse mortgage loan is void and unenforceable due to Wells

Fargo having violated multiple provisions of the S.A.F.E. Act by failing to provide the

necessary counseling notices and commitment letter prior to closing of the loan. See

Record Document 24 at 12–14. The S.A.F.E. Act primarily regulates residential mortgage

lenders and grants authority to the Commissioner of the Office of Financial Institutions

(the “Commissioner”) to enforce its provisions. See La. R.S. § 6:1081. Specifically, the

act authorizes the Commissioner to examine lenders’ records, suspend or revoke lenders’

licenses, and investigate potential violations by lenders and report them to the attorney

general for criminal penalties. See id. §§ 6:1091–92, 6:1099.

       Regarding Cameron’s claims under the S.A.F.E. Act, Wells Fargo rejects

Cameron’s assertion that it violated any of the statute’s provisions and, further, that even




3 In fact, the express language of the mortgage executed by Cameron and her husband
provides that “Lender may require immediate payment in full of all sums secured by this
Security Instrument if: (i) A Borrower dies and the Property is not the principal residence
of at least one surviving Borrower[.]” See Record Document 17-3 at 4. As noted above,
Cameron’s husband was the sole signatory and borrower under the note and mortgage
loan. See Record Document 17-2 at 3.


                                       Page 6 of 9
if Cameron’s allegations were accepted as true, Cameron cannot maintain an action

pursuant to the S.A.F.E. Act because the statute’s administrative enforcement scheme

does not provide for a private right of action as a remedy. See Record Document 17-1 at

13–14. Lastly, Wells Fargo maintains that Cameron provides no authority for her

argument that the violation of any of the S.A.F.E. Act’s provisions somehow renders the

mortgage loan void. See Record Document 34 at 7.

       Here, the Court finds that Cameron’s claims under the S.A.F.E. Act fail for several

reasons. First, while it appears that no state or federal court has specifically addressed

whether the S.A.F.E. Act provides for a private a right of action, Louisiana caselaw has

clearly held that courts are not to find an implied private right of action within a statute

where an administrative enforcement scheme is already provided for. See, e.g., Collins

v. State of Louisiana, 12-1031 (La. App. 1st Cir. 5/30/13), 118 So. 3d 43, 47–48 (holding

that no right of action existed under the Code of Governmental Ethics Whistleblower

Statute because only administrative remedy was provided); Guilbeaux v. Guilbeaux, 08-

17 (La. App. 3d Cir. 4/30/08), 981 So. 2d 913, 917 (finding no right of action under an

abuse and neglect statute where statute only provided for enforcement by state agency).

Therefore, because the S.A.F.E. Act only provides for enforcement by the Commissioner,

the Court abstains from creating a private right of action within the statute when the

Louisiana Legislature itself declined to do so. See Theriot v. Midland Risk Ins. Co., 95-

2895 (La. 5/20/97), 694 So. 2d 184, 187 (explaining that under the doctrine of expressio

unius est exclusio alterius, “when the legislature specifically enumerates a series of

things, the legislature's omission of other items, which could have been easily included in

the statute, is deemed intentional”).




                                        Page 7 of 9
       Furthermore, even if Cameron was afforded some private remedy under the

S.A.F.E. Act, Cameron fails to provide any authority supporting her assertion that the

violation of any of the S.A.F.E. Act’s requirements renders the mortgage loan void or

otherwise prevents a mortgagee from foreclosing on the loan. See Record Document 24

at 19–20; Record Document 34 at 7–8. 4 Accordingly, Cameron’s claims under the

S.A.F.E. Act must be denied.

       D.     Claim Under the Louisiana Unfair Trade Practices Act (“LUTPA”)

       Cameron also brings a claim in which she broadly alleges that Wells Fargo is liable

to her for its alleged “[v]iolations of the [LUTPA].” See Record Document 1-1 at 20.

However, the Court also finds this claim meritless. First, Cameron wholly fails to allege

any facts to support her claim that Wells Fargo committed any violations under the

LUTPA. See id. Notwithstanding the absence of any factual allegations in her Petition,

Cameron’s legal arguments in support of this claim are flatly inconsistent with the

applicable caselaw that clearly holds that Wells Fargo (as well as other federally insured

financial institutions) is exempt from liability under the act. See, e.g., Mariche v. Wells

Fargo Bank, N.A., No. 11-1191, 2012 WL 1057626, at *2 (E.D. La. Mar. 28, 2012)

("Because Wells Fargo is a federally insured financial institution and is regulated as a

nationally chartered bank by the Office of the Comptroller of the Currency, it is exempt

from application of the LUTPA.”); see also Truong v. Bank of America, N.A., 717 F.3d




4 In an analogous case by the Fifth Circuit with nearly identical facts, the court held that
“while HUD may have violated § 1715z–20(j) by insuring a reverse mortgage that failed
to protect . . . the non-borrowing spouse, this would not affect [the lender’s] right to
foreclose under the terms of the contract it executed with [the borrowing spouse].” See
Jeansonne v. Generation Mortg. Co., 644 F. App'x 355, 357 (5th Cir. 2016) (citation
omitted).


                                       Page 8 of 9
377, 385 (5th Cir. 2013). Therefore, Cameron’s LUTPA claim is without merit and must

be dismissed.

        E.    Remaining Claims

        Lastly, the Court addresses Cameron’s “non-exclusive” list of additional claims set

forth in paragraph 90 of her Petition, including her claims for, inter alia, “deception and

false representation[],” “fraud in the inducement,” and “[v]iolation of plaintiff’s

constitutional and civil rights.” Record Document 1-1 at 20. These claims are not only

vaguely alleged in conclusory fashion but are also wholly devoid of any factual support to

render them sufficient under the plausibility standard. See id. Accordingly, to the extent

not otherwise barred by the Court’s findings above, Cameron’s remaining claims fail to

satisfy federal pleading standards and thus must be dismissed. 5

III.    CONCLUSION

        Based on the foregoing reasons, Wells Fargo’s Motion to Dismiss (Record

Document 17) is GRANTED and all of Cameron’s claims are hereby DISMISSED WITH

PREJUDICE.

        An order consistent with the terms of the instant Memorandum Ruling shall issue

herewith.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 20th day of February,

2019.




5 Because the Court concludes that Cameron has failed to assert a plausible claim for
relief, Cameron’s ancillary claims for declaratory and injunctive relief are likewise
dismissed. See Record Document 1-1 at 22–23.


                                        Page 9 of 9
